MARTIN J.
(sitting for Q’Neall, J.) delivered the opinion of the Court. — I concur fully with the presiding judge, who refused to allow the defendant’s counsel to withdraw the admissions made on the record of the hand-writing. The reasons assigned in the report are entirely satisfactory. But it may be added that the circumstances are strikingly analagous to'the case of the defendant’s having, by pleading, admitted the cause of action, and at the trial, asked leave to withdraw the plea. It then would become, as it was in this case (putting it in the strongest light for the defendant,) an application to the discretion of the Court. And if it be considered as addressed to the Court’s discretion, but few will question its having been properly exercised in this case.
It cannot be denied that some of the cases relied on by defendants in support of the second ground for a new trial, go very far to support it. But they do not go the whole length contended for; and if they did, it would become a question whether the long established and settled opinions and practice of our Courts, were again to be set afloat. I could not consent that they should be, unless very fully satisfied that they were founded in error, and were instrumental in producing injustice. Without going, into an argument to shew that none of these evils exist, but on the contrary, that these opinions and this practice, are in conformity with rules of evidence fully recognized and acquiesced in by the most learned jurists, it is sufficient to say, that the last case on this question (Caston v. Perry, 2 Bailey, 342, * ) must be considered as furnishing the law on this point raised by this ground.

The motion is refused.